[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE
The plaintiff has moved to strike the first and second special defenses filed by the defendant. The latter has objected to the motion to strike the second special defense, but not the first special defense. Accordingly, the motion to strike the first special defense is granted.
The second special defense asserts that the injuries of the plaintiff were due to the negligence of the general contractor and the plaintiff's employer, neither of which is a party to this action.
The action is one of product liability brought under Connecticut General Statutes section 52-572m, et seq. The plaintiff claims he was caused to fall from a steel beam frame manufactured, sold and distributed by the defendant because it was in a defective condition and unreasonably dangerous to the user.
Under Connecticut General Statutes section 52-572o, the comparative responsibility of each party shall be determined by the trier of fact. There is no provision in the statute for a determination of the responsibility of a "person" who is not a party to the action.
The defendant referencesPublic Act 86-388, section CT Page 143 3C (now Connecticut General Statutes section 52-572h(c)) as his authority for filing his second special defense alleging the negligence of other "persons" is a defense.
Section (c) of Connecticut General Statutes section 52-572h does state that if the damages are determined to be proximately caused by the negligence of more than one person, each person against whom recovery is allowed shall be liable to the claimant only for his proportionate share of damages.
However, Connecticut General Statutes section 52-572h(c) also states, "Unless otherwise provided by law, in a negligence action. . ."
This action is not a "negligence action" but a statutory action under the products liability statute, Connecticut General Statutes section 52-572m to section 52-572r. Secondly, it is "otherwise provided by law" in the products liability statute.
Thus, clearly, the Tort Reform statute, Connecticut General Statutes section 52-572h, does not apply to actions brought under the products liability statute section 52-572m
to section 52-572r.
Accordingly, the motion to strike the second special defense is granted.
HURLEY, J.